Opinion hy

Hall, J.
On the 15th day of March, 1854, there was filed in the office of the clerk of the district court, - of Jefferson county, a petition for a change of venue in the above cause, with an order from the judge of the fifth judicial district, directing and ordering such change. These' papers were regularly certified and transmitted to Jefferson county, by the clerk of the district court of Marion county. No other papers accompanied the petition, and order for the change of venue. These papers were filed by the lerk of Jefferson county, and the case was docketed for *323the March terra. At the March term, the conrt dismissed the suit for want of jurisdiction. The plaintiff appealed to this court.
J. E. Seal, for appellants.
Charles Segus, for appellee.
We cannot see what other order the district court could have made. By the neglect of somebody, there was no cause for that court to try, and' no question to adjudicate except whether the case should remain on the docket as a matter of form. We cannot inquire into the proceedings, had in Marion county, only as they have been certified to Jefferson county, but if the plaintiff has been injured by the neglect of any of the officers, he has his remedy against, them.
Judgment affirmed.